                                                                HEARING DATE: October    23, 2019
                                                                HEARING TIME: 10:00 AM

Gabriel Del Virginia, Esq. (GDV-4951)
LAW OFFICES OF GABRIEL DEL VIRGINIA
Attorneys for the Debtor
and Debtor in Possession.
30 Wall Street-12th Floor,
New York, New York 10005.
Telephone: 212-371-5478
Facsimile: 212-371-0460
gabriel.delvirginia@verizon.net


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
In re
                                                                      Chapter 11
ACQUAFREDDA ENTERPRISES, LLC,


                                    Debtor.                           Case No. 18-12419-shl
------------------------------------------------------------X

           NOTICE OF HEARING ON DEBTOR’S OBJECTION SEEKNG TO
            DISALLOW AND REDUCE/EXPUNGE CLAIM NUMBER 6 OF
                        AVAIL 1 LLC (“AVAIL CLAIM”)
                 AS THE DEBTOR HAS LIMITED/NO LIABILITY.

        PLEASE TAKE NOTICE, that upon the annexed objection (the "Objection") of

ACQUAFREDDA ENTERPRISES, LLC (the “Debtor”), the above-captioned chapter 11

debtor by its undersigned attorney will move this Court before the Honorable SEAN H.

LANE, United States Bankruptcy Judge, Southern                          District of New York, in his

courtroom located at the United States Bankruptcy Court, United States Bankruptcy

Court, Southern District of New York, 1 Bowling Green, New York, New York 10004 on

the 23rd day of October, 2019 at 10:00 A.M. or as soon thereafter as counsel may be
heard (the "Hearing Date") for entry of an order pursuant to §502 of the Bankruptcy Code

and Federal Rules of Bankruptcy Procedure 3007 expunging and disallowing CLAIM

NUMBER 6 (the “AVAIL Claim”) filed by AVAIL 1 LLC (“AVAIL”).

THE OBJECTION SEEKS TO DISALLOW AND EXPUNGE CERTAIN SCHEDULED
AND/OR FILED PROOFS OF CLAIM.

PARTIES RECEIVING THE OBJECTION SHOULD REVIEW THE OBJECTION TO
SEE IF THEIR NAME(S) AND/OR CLAIM(S) ARE LOCATED IN THE OBJECTION
AND/OR THE EXHIBITS ANNEXED TO THE OBJECTION TO DETERMINE
WHETHER THE OBJECTION AFFECTS THEIR CLAIM(S).

IF YOU HAVE QUESTIONS, PLEASE CONTACT COUNSEL FOR THE DEBTOR,
GABRIEL DEL VIRGINIA AT 212-371-5478



       PLEASE TAKE FURTHER NOTICE, that if you have received this Objection, the

Debtor is objecting to your claim and if you do not appear or contact counsel for the

Debtor referenced below, the Court may reduce/expunge your claim on the Hearing Date.

       PLEASE TAKE FURTHER NOTICE, that you need not appear at the hearing, if

you do not object to the relief requested in the Objection.

       PLEASE TAKE FURTHER NOTICE, that the Bankruptcy Court shall retain

jurisdiction to determine all matters arising out of or relating to the making of an

objection to the relief requested in the Objection and each person or entity by making such

objection, shall subject itself to the jurisdiction of the Court with reference to all matters

arising out of its objection and all matters relating thereto.

       PLEASE TAKE FURTHER NOTICE, that objections to the relief requested, if any,

must be served upon the undersigned and filed with the clerk of the Bankruptcy Court

(with a courtesy copy delivered to Judge LANE's chambers) at least seven (7) days prior to

the Hearing Date.
        PLEASE TAKE FURTHER NOTICE, that any such objection shall state the name

of the objecting party, its status as a party-in-interest and the nature and basis of its

objection.

        PLEASE TAKE FURTHER NOTICE, that the hearing to consider the Objection

may be adjourned from time to time without notice to any creditor or other party-in-

interest other than announcement of the adjourned date in open court on the Hearing

Date.



Dated:       September 16, 2019
             New York, New York


LAW OFFICES OF GABRIEL DEL VIRGINIA
Attorneys for the Debtor
and Debtor-in-Possession

By: /s/Gabriel Del Virginia
Gabriel Del Virginia
30 Wall Street, 12th Floor,
New York, New York 10005.
Telephone: 212-371-5478
Facsimile: 212-371-0460
gabriel.delvirginia@verizon.net
                                                                HEARING DATE: October    23, 2019
                                                                HEARING TIME: 10:00 AM
Gabriel Del Virginia, Esq. (GDV-4951)
LAW OFFICES OF GABRIEL DEL VIRGINIA
Attorneys for the Debtor
and Debtor in Possession.
30 Wall Street-12th Floor,
New York, New York 10005.
Telephone: 212-371-5478
Facsimile: 212-371-0460
gabriel.delvirginia@verizon.net

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
In re
                                                                      Chapter 11
ACQUAFREDDA ENTERPRISES, LLC,


                                    Debtor.                           Case No. 18-12419-shl
------------------------------------------------------------X

              DEBTOR’S OBJECTION SEEKING TO DISALLOW AND
          REDUCE/EXPUNGE CLAIM NUMBER 6 OF AVAIL 1 LLC (“AVAIL
             CLAIM”) AS THE DEBTOR HAS LIMITED/NO LIABILITY.

THE OBJECTION SEEKS TO DISALLOW AND EXPUNGE CERTAIN SCHEDULED
AND/OR FILED PROOFS OF CLAIM.

PARTIES RECEIVING THE OBJECTION SHOULD REVIEW THE OBJECTION TO
SEE IF THEIR NAME(S) AND/OR CLAIM(S) ARE LOCATED IN THE OBJECTION
AND/OR THE EXHIBITS ANNEXED TO THE OBJECTION TO DETERMINE
WHETHER THE OBJECTION AFFECTS THEIR CLAIM(S).

IF YOU HAVE QUESTIONS, PLEASE CONTACT COUNSEL FOR THE PLEASE
CONTACT COUNSEL FOR THE DEBTOR, GABRIEL DEL VIRGINIA AT 212-371-
5478.


        TO:      THE HONORABLE SEAN H. LANE
                 UNITED STATES BANKRUPTCY JUDGE

                 ACQUAFREDDA ENTERPRISES, LLC., the above-captioned debtor and

debtor-in-possession (the "Debtor"), by its undersigned attorneys respectfully submits
this objection (the “Objection”) seeking an order disallowing and reducing/expunging

CLAIM NUMBER 6 of AVAIL 1 LLC (“AVAIL”) seeking $3,561,871.25 (the “AVAIL

Claim”) for the loan principal, interest and fees. AVAIL Claim attached as Exhibit A.

The AVAIL Claim is not owing or greatly reduced as any amount due is offset by the

material breach of the Lender (defined herein) that rendered the Debtor unable to

repay the loan, as such, the Debtor objects to the AVAIL Claim pursuant to section 502

of title 11, United States Code (the “Bankruptcy Code”) and Rule 3007 of the

Bankruptcy Rules. In support of this Objection, the Debtor submits the declaration of

Michael Drezin, Esq. (the “Drezin Declaration”) annexed hereto as Exhibit B and the

declaration of Edward Paltzik Esq. (the “Paltzik Declaration”) annexed hereto as

Exhibit C. The Debtor respectfully represents as follows:

                   I.      Jurisdiction and Venue.

       1. This Court has jurisdiction to consider this Objection pursuant to 28 U.S.C.

§§157 and 1334. This is a core proceeding pursuant to 28 U.S.C. §157(b). Venue is

proper before this Court pursuant to 28 U.S.C. §§1408 and 1409.

       2. The predicates for the relief requested herein are Bankruptcy Code section

502 and Bankruptcy Rule 3007.

                   II.     Background.

       3. The Debtor filed its voluntary petition for relief under the provisions of 11

U.S.C. Chapter 11 on August 9, 2018 (the "Petition Date").

       4. The Debtor continues to manage its property as a debtor and debtor-in-

possession     from      its   premises     located     at    3098     Dare     Place

Bronx, New York 10465.
      5. No trustee or examiner has been appointed in this case. Also, no official

committee of unsecured creditors has been appointed.

      6. The Debtor is a New York limited liability corporation in the business of

owning and managing real estate. The Debtor owns five (5) residential parcels of

property in the Throgs Neck section of the Bronx (the “Properties”).

      7. The Debtor has continued in possession of its business and management of

its property pursuant to §§ 1107 and 1108 of the Bankruptcy Code.

      8. The Petition was filed on an exigent basis to avoid foreclosure of its

Properties by its secured creditor AVAIL 1 LLC.

      9. The Debtor’s management believes that, given the breathing spell provided

by the filing of this case, the Debtor will be able to resolve the Lawsuit/Judgement

which led to the threat of foreclosure either though litigation or obtaining financing

through investors/lenders as a means of emerging from bankruptcy promptly.

      Appeal

      10. The Debtor was forced to file its bankruptcy petition due to an illegal

foreclosure orchestrated by the Lender.

      11. On or about June 22, 2007, the Debtor entered into a construction loan

agreement (the “Loan Agreement”) with the lender (the “Lender”) Hudson Valley

Bank, N.A.(“HVB”) in the amount of $1,800,000.00 (the “Loan”) to build three (3) two-

family homes. The Loan is secured by the Properties.

      12. HVB was merged with Sterling National Bancorp.

      13. A condition of the conversion of the construction loan into a permanent

mortgage was that the Properties be fully rented. The Properties were committed to
be fully rented prior to the Debtor obtaining of certificates of occupancy for the

Properties.

        14. Before the Debtor obtained certificates of occupancy, and in breach of the

Loan Agreement, the Lender disbursed the remaining $118,350.00 of the loan

proceeds to the contractor. The contractor then left the project without obtaining

certificates of occupancy. Without certificates of occupancy, the Debtor was unable to

rent the Properties and thereby generate the rental income required to repay the

Loan.

        15. The Lender’s breach of the Loan Agreement thus rendered it legally, and

factually, impossible for the Debtor to repay the Loan. Subsequently, the Loan was

assigned to AVAIL. AVAIL, as successor in interest, foreclosed on the Properties and

seeks permission to sell it.

        16. Contrary to well-established case law holding that a breach of contract by a

lender that impedes a borrower’s ability to repay a loan precludes a summary

judgment of foreclosure, the Bronx Supreme Court held that the aforementioned

breach by the Lender is not a defense to the foreclosure, granted summary judgment

of foreclosure and that the Debtor’s sole remedy lies in its breach of contract action

(“Contract Action”). Complaint in Contract Action attached as Exhibit D.



        17. The Debtor is appealing these decisions of the Bronx Supreme Court (the

“Appeal”) in the Appellate Division, First Department from various orders in

connection with two related foreclosure actions in Bronx County Supreme Court, to

wit: Avail 1 LLC v. Acquafredda Enterprises, LLC et al., Index No. 380881/11, and
CL45 MW Loan 1, LLC v. Acquafredda Enterprises, LLC et al., Index No. 380880/11

(the “Foreclosure Matters”). Notices of Appeal attached as Exhibit E.

      Contract Action

      18. For the reasons discussed above, the Debtor also filed an action against the

Lender in the Bronx Supreme Court for the Contract Action.

      19. The very bank that breached the Loan Agreement rendering it a factual

impossibility to pay back the loan did, by its successor in interest, foreclose on the

subject property.

      20.   A condition of the loan conversion to a permanent mortgage was that the

constructed properties be fully rented.

      21. The Debtor had fully rented the premises but when the original Lender, in

breach of contract, disbursed the remaining $118,350.00 in retainage and the

contractor thereafter, and presumably consequently, walked of the job without

obtaining certificates of occupancy, repayment of the loan was rendered a factual

impossibility. (The payment of retainage was made against the advice of its own

construction inspector.)

      22. It is not the loss of $118,350.00, alone, that rendered the Debtor unable to

repay the Loan. Without certificates of occupancy, the Debtor could not rent the

Properties to generate the income required to pay the Loan.

      Retention of Special Counsel to Prosecute Contract Action and Appeal

      23. On August 1, 2019, the Court entered an order “Modifying the Automatic

Stay To Allow The Appeal And The Contract Action To Proceed.” ECF# 60,08/01/2019.
        24. On January 4, 2019, the Court entered an order “Authorizing Debtors To

Employ Law Office Of Michael Drezin As Special Counsel Nunc Pro Tunc To August 9,

2018.” ECF# 27, 1/4/2019.

        25. The Law Office of Michael Drezin is prosecuting the Contract Action.

        26. On July 3, 2019, the Court entered an order “Authorizing The Retention Of

The Joshpe Mooney Paltzik LLP, As Special Appellate Counsel For The Debtor And

Debtor In Possession Nunc Pro Tunc From June 13, 2019”. ECF# 57, 07/03/2019.

        27. Joshpe Mooney Paltzik LLP is prosecuting the Appeals.

                    III.   REQUEST FOR RELIEF

        28. By this Objection, the Debtor seeks to disallow and reduce/expunge the

AVAIL Claim pursuant to Bankruptcy Code section 502(b)(1) and Bankruptcy Rule

3007.

        29. As a result of the damages sustained by the Lender’s breach, the Debtor

simply has little or no obligation to AVAIL. In fact, the Debtor believes that Sterling

may well be liable for damages over and above the Loan amount.

        30. Notably, Avail as a successor in interest to the Lender took the Loan subject

to Debtor’s defenses against the Lender.

        31. As stated in the Drezin Declaration the damage from the Lender’s breach of

contract could offset the entire amount alleged to be owed by the AVAIL Claim.

               IV. RESERVATION OF RIGHTS

        32. The Debtor expressly reserves the right to amend, modify, or supplement

this Objection, including, without limitation, objections as to the amounts and priority

asserted in the proofs of claims.
                 V.   NOTICE AND NO PRIOR REQUEST

         33. Pursuant to Bankruptcy Rule 3007, a copy of this Objection is being served

upon (i) AVAIL, (ii) the Office of the United States Trustee for the Southern District of

New York, and (iii) all parties who have filed a notice of appearance (service via ecf).

The Debtor submits that no other or further notice need be provided.

         34. No previous request for the relief sought herein has been made to this or any

other Court.

                 VI. CONCLUSION

            The Debtor objects to the AVAIL Claim, and respectfully requests that this

    Court enter an order (the “Order”) substantially in the form annexed hereto,

    reducing/expunging the Avail Claim, pursuant to Bankruptcy Code section

    502(b)(1).

Dated:        September 16, 2019
              New York, New York

LAW OFFICES OF GABRIEL DEL VIRGINIA
Attorneys for the Debtor
and Debtor-in-Possession
By: /s/Gabriel Del Virginia
Gabriel Del Virginia
30 Wall Street, 12th Floor,
New York, New York 10005.
Telephone: 212-371-5478
Facsimile: 212-371-0460
gabriel.delvirginia@verizon.net
      Susan Acquafredda, pursuant to 28 U.S.C. § 1746, under the penalty of perjury,
declares and respectfully says:

             I am the managing member of the Debtor and I am familiar with the
Debtor's business and financial affairs. I verify and certify that I have read the
Objection, and believes the facts stated therein to be true, to the best of my knowledge
and belief.

Dated:       September 16, 2019
             New York, New York




                                               ACQUAFREDDA ENTERPRISES,
                                               LLC
                                               Debtor and Debtor-in-Possession
                                               /s/ Ms. Susan Acquafredda
                                               Managing Member



                                               .
18-12419-shl   Claim 6-1   Filed 11/21/18   Pg 1 of 100
18-12419-shl   Claim 6-1   Filed 11/21/18   Pg 2 of 100
18-12419-shl   Claim 6-1   Filed 11/21/18   Pg 3 of 100
18-12419-shl   Claim 6-1   Filed 11/21/18   Pg 4 of 100
18-12419-shl   Claim 6-1   Filed 11/21/18   Pg 5 of 100
18-12419-shl   Claim 6-1   Filed 11/21/18   Pg 6 of 100
18-12419-shl   Claim 6-1   Filed 11/21/18   Pg 7 of 100
18-12419-shl   Claim 6-1   Filed 11/21/18   Pg 8 of 100
18-12419-shl   Claim 6-1   Filed 11/21/18   Pg 9 of 100
18-12419-shl   Claim 6-1   Filed 11/21/18   Pg 10 of 100
18-12419-shl   Claim 6-1   Filed 11/21/18   Pg 11 of 100
18-12419-shl   Claim 6-1   Filed 11/21/18   Pg 12 of 100
18-12419-shl   Claim 6-1   Filed 11/21/18   Pg 13 of 100
18-12419-shl   Claim 6-1   Filed 11/21/18   Pg 14 of 100
18-12419-shl   Claim 6-1   Filed 11/21/18   Pg 15 of 100
18-12419-shl   Claim 6-1   Filed 11/21/18   Pg 16 of 100
18-12419-shl   Claim 6-1   Filed 11/21/18   Pg 17 of 100
18-12419-shl   Claim 6-1   Filed 11/21/18   Pg 18 of 100
18-12419-shl   Claim 6-1   Filed 11/21/18   Pg 19 of 100
18-12419-shl   Claim 6-1   Filed 11/21/18   Pg 20 of 100
18-12419-shl   Claim 6-1   Filed 11/21/18   Pg 21 of 100
18-12419-shl   Claim 6-1   Filed 11/21/18   Pg 22 of 100
18-12419-shl   Claim 6-1   Filed 11/21/18   Pg 23 of 100
18-12419-shl   Claim 6-1   Filed 11/21/18   Pg 24 of 100
18-12419-shl   Claim 6-1   Filed 11/21/18   Pg 25 of 100
18-12419-shl   Claim 6-1   Filed 11/21/18   Pg 26 of 100
18-12419-shl   Claim 6-1   Filed 11/21/18   Pg 27 of 100
18-12419-shl   Claim 6-1   Filed 11/21/18   Pg 28 of 100
18-12419-shl   Claim 6-1   Filed 11/21/18   Pg 29 of 100
18-12419-shl   Claim 6-1   Filed 11/21/18   Pg 30 of 100
18-12419-shl   Claim 6-1   Filed 11/21/18   Pg 31 of 100
18-12419-shl   Claim 6-1   Filed 11/21/18   Pg 32 of 100
18-12419-shl   Claim 6-1   Filed 11/21/18   Pg 33 of 100
18-12419-shl   Claim 6-1   Filed 11/21/18   Pg 34 of 100
18-12419-shl   Claim 6-1   Filed 11/21/18   Pg 35 of 100
18-12419-shl   Claim 6-1   Filed 11/21/18   Pg 36 of 100
18-12419-shl   Claim 6-1   Filed 11/21/18   Pg 37 of 100
18-12419-shl   Claim 6-1   Filed 11/21/18   Pg 38 of 100
18-12419-shl   Claim 6-1   Filed 11/21/18   Pg 39 of 100
18-12419-shl   Claim 6-1   Filed 11/21/18   Pg 40 of 100
18-12419-shl   Claim 6-1   Filed 11/21/18   Pg 41 of 100
18-12419-shl   Claim 6-1   Filed 11/21/18   Pg 42 of 100
18-12419-shl   Claim 6-1   Filed 11/21/18   Pg 43 of 100
18-12419-shl   Claim 6-1   Filed 11/21/18   Pg 44 of 100
18-12419-shl   Claim 6-1   Filed 11/21/18   Pg 45 of 100
18-12419-shl   Claim 6-1   Filed 11/21/18   Pg 46 of 100
18-12419-shl   Claim 6-1   Filed 11/21/18   Pg 47 of 100
18-12419-shl   Claim 6-1   Filed 11/21/18   Pg 48 of 100
18-12419-shl   Claim 6-1   Filed 11/21/18   Pg 49 of 100
18-12419-shl   Claim 6-1   Filed 11/21/18   Pg 50 of 100
18-12419-shl   Claim 6-1   Filed 11/21/18   Pg 51 of 100
18-12419-shl   Claim 6-1   Filed 11/21/18   Pg 52 of 100
18-12419-shl   Claim 6-1   Filed 11/21/18   Pg 53 of 100
18-12419-shl   Claim 6-1   Filed 11/21/18   Pg 54 of 100
18-12419-shl   Claim 6-1   Filed 11/21/18   Pg 55 of 100
18-12419-shl   Claim 6-1   Filed 11/21/18   Pg 56 of 100
18-12419-shl   Claim 6-1   Filed 11/21/18   Pg 57 of 100
18-12419-shl   Claim 6-1   Filed 11/21/18   Pg 58 of 100
18-12419-shl   Claim 6-1   Filed 11/21/18   Pg 59 of 100
18-12419-shl   Claim 6-1   Filed 11/21/18   Pg 60 of 100
18-12419-shl   Claim 6-1   Filed 11/21/18   Pg 61 of 100
18-12419-shl   Claim 6-1   Filed 11/21/18   Pg 62 of 100
18-12419-shl   Claim 6-1   Filed 11/21/18   Pg 63 of 100
18-12419-shl   Claim 6-1   Filed 11/21/18   Pg 64 of 100
18-12419-shl   Claim 6-1   Filed 11/21/18   Pg 65 of 100
18-12419-shl   Claim 6-1   Filed 11/21/18   Pg 66 of 100
18-12419-shl   Claim 6-1   Filed 11/21/18   Pg 67 of 100
18-12419-shl   Claim 6-1   Filed 11/21/18   Pg 68 of 100
18-12419-shl   Claim 6-1   Filed 11/21/18   Pg 69 of 100
18-12419-shl   Claim 6-1   Filed 11/21/18   Pg 70 of 100
18-12419-shl   Claim 6-1   Filed 11/21/18   Pg 71 of 100
18-12419-shl   Claim 6-1   Filed 11/21/18   Pg 72 of 100
18-12419-shl   Claim 6-1   Filed 11/21/18   Pg 73 of 100
18-12419-shl   Claim 6-1   Filed 11/21/18   Pg 74 of 100
18-12419-shl   Claim 6-1   Filed 11/21/18   Pg 75 of 100
18-12419-shl   Claim 6-1   Filed 11/21/18   Pg 76 of 100
18-12419-shl   Claim 6-1   Filed 11/21/18   Pg 77 of 100
18-12419-shl   Claim 6-1   Filed 11/21/18   Pg 78 of 100
18-12419-shl   Claim 6-1   Filed 11/21/18   Pg 79 of 100
18-12419-shl   Claim 6-1   Filed 11/21/18   Pg 80 of 100
18-12419-shl   Claim 6-1   Filed 11/21/18   Pg 81 of 100
18-12419-shl   Claim 6-1   Filed 11/21/18   Pg 82 of 100
18-12419-shl   Claim 6-1   Filed 11/21/18   Pg 83 of 100
18-12419-shl   Claim 6-1   Filed 11/21/18   Pg 84 of 100
18-12419-shl   Claim 6-1   Filed 11/21/18   Pg 85 of 100
18-12419-shl   Claim 6-1   Filed 11/21/18   Pg 86 of 100
18-12419-shl   Claim 6-1   Filed 11/21/18   Pg 87 of 100
18-12419-shl   Claim 6-1   Filed 11/21/18   Pg 88 of 100
18-12419-shl   Claim 6-1   Filed 11/21/18   Pg 89 of 100
18-12419-shl   Claim 6-1   Filed 11/21/18   Pg 90 of 100
18-12419-shl   Claim 6-1   Filed 11/21/18   Pg 91 of 100
18-12419-shl   Claim 6-1   Filed 11/21/18   Pg 92 of 100
18-12419-shl   Claim 6-1   Filed 11/21/18   Pg 93 of 100
18-12419-shl   Claim 6-1   Filed 11/21/18   Pg 94 of 100
18-12419-shl   Claim 6-1   Filed 11/21/18   Pg 95 of 100
18-12419-shl   Claim 6-1   Filed 11/21/18   Pg 96 of 100
18-12419-shl   Claim 6-1   Filed 11/21/18   Pg 97 of 100
18-12419-shl   Claim 6-1   Filed 11/21/18   Pg 98 of 100
18-12419-shl   Claim 6-1   Filed 11/21/18   Pg 99 of 100
18-12419-shl   Claim 6-1   Filed 11/21/18   Pg 100 of 100
                                            EXHIBIT B


                                                                  HEARING DATE: October 23, 2019
                                                                  HEARING TIME: 10:00 AM
Gabriel Del Virginia, Esq. (GDV-4951)
LAW OFFICES OF GABRIEL DEL VIRGINIA
Attorneys for the Debtor
and Debtor in Possession.
30 Wall Street-12th Floor,
New York, New York 10005.
Telephone: 212-371-5478
Facsimile: 212-371-0460
gabriel.delvirginia@verizon.net


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
In re
                                                                           Chapter 11
ACQUAFREDDA ENTERPRISES, LLC,


                                    Debtor.                                Case No. 18-12419-shl
------------------------------------------------------------X

              DECLARATION OF MICHAEL DREZIN, ESQ IN SUPPORT OF
                DEBTOR’S OBJECTION SEEKING TO DISALLOW AND
             REDUCE/EXPUNGE CLAIM NUMBER 6 OF AVAIL 1 LLC (“AVAIL
                CLAIM”) AS THE DEBTOR HAS LIMITED/NO LIABILTY.


Pursuant to 28 U.S.C. § 1746, I, Michael Drezin, Esq., declare under penalty of

perjury that:


           1.        I have been retained pursuant to order of this Court to represent

ACQUAFREDDA ENTERPRISES, LLC., the above-captioned debtor and debtor-in-

possession (the "Debtor") in the Contract Action.1


1
    All capitalized terms that are not defined in this order shall have the meaning ascribed to them in the Objection.

                                                             1
      2.     I make this declaration in support of the objection (the “Objection”)

seeking an order disallowing and reducing/expunging CLAIM NUMBER 6 of AVAIL

1 LLC (“AVAIL”) seeking $3,561,871.25 (the “AVAIL Claim”) for the principal,

interest and fees.

                           FACTS/SUMMARIZED


      3.     The very bank that breached the loan agreement rendering it a factual

impossibility to pay back the loan did, by its successor in interest, foreclose on the

subject property.

      4.     To explain, a condition of the loan conversation to a permanent

mortgage was that the constructed properties be fully rented.

      5.     In fact, the debtor had fully rented the premises but when the original

lender, in breach of contract, disbursed the remaining $118,350.00 in retainage and

the contractor thereafter, and presumably consequently, walked of the job without

obtaining certificates of occupancy, repayment of the loan was rendered a factual

impossibility. (The payment of retainage was made against the advice of its own

construction inspector.)

      6.     It is not the loss of $118,350.00, alone, on a project of 1.8 million that

rendered the debtor unable to repay the loan. It is without certificates of occupancy

they could not rent the premises to generate the income required to pay the loan.

      7.     About five years after the contractor walked off the job the debtor were

able to obtain were able to obtain, on a temporary basis, two of the three certificates




                                          2
of occupancy needed. Still, their loss of rental income, alone, totals well over one

$1.4 million dollar.

      Graverman of the Debtor’s Contention on Appeal

      8.     The Bronx Supreme Court held Hudson Valley's breach of contract was

not the cause of the debtor’s inability to repay the loan and thus defendants (not

debtor’s) remedy, if at all, lies exclusively in their breach of contract action. The

debtor disagrees with that view for reasons hereinafter stated.

      The Relevant Contract Provisions


      9.     From the subject contract” Article V Paragraph 3. Last Advance, in

significant part states the bank must receive evidence that the property qualifies for

permanent or temporary certificates of occupancy.

      Stipulation Conceding The Breach


      10.    Hudson Valley Bank is the original lender that thereafter merged with

Sterling National Bank. It’s counsel concedes the breach. The stipulation

(paragraph 2) in relevant part states that "without prejudice to all its defenses and

claims in this action, Sterling National Bank admits and concedes the foregoing

disbursement of the retainage amount of $118,350.00 as retained in the referenced

discovery documentation. (It is presumed that the claims and defenses referred to

pertain to the issue of damages)

                                   Equity Case Law

      11.    The City Of New York, v. 611 West 152nd Street, Inc., The People of

the State of New York, Defendant (1st Department 2000) 272 A.D.2d 125, 710 N.Y.S.

                                          3
36 the 1st Department upheld the denial of a foreclosure summary judgment motion

in which an affirmative defense that plaintiff breached a construction loan

agreement by wrongful disbursement. The 1st Department made its determination “

…based on evidence that plaintiff breached the parties' building loan contract by

disbursing loan funds to pay contractors in full for rehabilitation work on

defendant's real property that was substantially incomplete or of substandard

quality.”

                   Although the building loan contract committed to
                   plaintiff's judgment the determination of the timing
                   and amounts of advances of the loan proceeds, a
                   contract provision committing a matter to the
                   judgment of one party requires that party to
                   exercise its judgment reasonably and in accordance
                   with fairness and good faith, not in an arbitrary
                   manner (see, Edgewater Constr. Co. v. 81 & 3 of
                   Watertown, ) 252 A.D.2d 951, 952, 675 N.Y.S.2d
                   722, lv. denied 92 N.Y.2d 814, 681 N.Y.S.2d 474,
                   704 N.E.2d 227).


      12.    Any act of bad faith, or unconscionable conduct, on mortgagor’s part

effecting the mortgagees ability to pay, including but not limited to breaches of the

loan agreement, breaches of the interest reserve account, wrongful disbursement of

funds held in escrow, is sufficient to defeat the foreclosure summary judgment

motion. New York Guardian Mortgagee Corporation v. Olexa (3rd Department 1991)

(Citing City Sts. Realty Corp v. Jan Jay Constr. Enters. Corp., 88 A. D.2d 558, 559,

450 N.Y.S.2d 492, Dime Sav. Bank of N. Y. v. Norris, 78 A. D.2d 691, 692, 432

N.Y.S.2d 522,Berman v. Blooming Farms Joint Venture (2d Department 1975) 50

A.D.2d 558, 375 N.Y.S. 2d 22.

                                         4
       The (Surprising) Applicable Contract Measure of Damages


       13.   Damages are awardable in a contract action, and in this case as a

setoff, or complete defense to the foreclosure judgment, if the breach constituted a

substantial factor in causing damage and the damage was a foreseeable

consequence of the breach and directly traceable to defendant's conduct. (Rothberg

v. Reichelt 293 AD 2d 948, 742 NYS2d 140 2002)

       Defendant’s Burden


       14.   After plaintiff meets the above proof requirements the burden shifts to

the defendant to show some other intervening cause contributed to the loss. New

York Contract Law, West's New York Practice Series, Glen Bank, 915 with citations

omitted.

       Loss of Future Profits


       15.   The loss of future profits may be recovered if the paragraph 13

analysis applies and the particular damages were fairly within the contemplation of

the parties at the time of the contract. Kenford Co. Ins. v. Erie County 67 NYS2d

257, 502 NYS2d 313m Ashland Management Inc. v. Janien 82 NYS 395, 604 NYS2d

912.

       Defendant’s Burden as to the Uncertainty of Damages


       16.   Even the argument, if made, that defendant cannot establish its

premise would at all times be fully rented would be unavailing. From New York

Contract Law (supra) pages 906, 907, with citations omitted:


                                         5
                      When the existence of damages is certain and the
                      only uncertainty is as to their amount, the burden
                      of uncertainty as to the amount is on the breaching
                      party. In determining damages for breach, the
                      benefit of a doubt will be given to the injured,
                      party, not the contract violator….

      17.       The loss of rental income from the construction of homes lacking

certificates of occupancy is self-evident.

      Full Compensation In the Bankruptcy Without a Set Off for Damages
      Yields an Unjust Enrichment

      18.       New York Jurisprudence 226, 227 with citations omitted states an

unjust enrichment is …based on the equitable principle that a person must not be

allowed to enrich himself unjustly as the expense of another. Unjust enrichment

does not require a wrongfully act by the one enriched and only requires that equity

and good conscience demand that the one enriched not retain the property held….

      19.       Here, the breach of contract damages in lost rental income alone is

$1.4 million.

      I declare under penalty of perjury that, to the best of my knowledge, the

foregoing is true and correct.


Dated: New York, New York
       September 13, 2019

                                                 /s/Michael Drezin,

                                                 Michael Drezin, Esq.




                                             6
“Exhibit C”




    \
                                                                  HEARING DATE: October 23, 2019
                                                                  HEARING TIME: 10:00 AM
Gabriel Del Virginia, Esq. (GDV-4951)
LAW OFFICES OF GABRIEL DEL VIRGINIA
Attorneys for the Debtor
and Debtor in Possession.
30 Wall Street-12th Floor,
New York, New York 10005.
Telephone: 212-371-5478
Facsimile: 212-371-0460
gabriel.delvirginia@verizon.net


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
In re
                                                                           Chapter 11
ACQUAFREDDA ENTERPRISES, LLC,


                                    Debtor.                                Case No. 18-12419-shl
------------------------------------------------------------X

              DECLARATION OF EDWARD PALTZIK, ESQ IN SUPPORT OF
                DEBTOR’S OBJECTION SEEKING TO DISALLOW AND
             REDUCE/EXPUNGE CLAIM NUMBER 6 OF AVAIL 1 LLC (“AVAIL
                CLAIM”) AS THE DEBTOR HAS LIMITED/NO LIABILTY.


Pursuant to 28 U.S.C. § 1746, I, Edward Paltzik, Esq., declare under penalty of

perjury that:


           1.       I am a partner at the law firm JOSHPE MOONEY PALTZIK LLP

which has been retained pursuant to order of this Court to represent

ACQUAFREDDA ENTERPRISES, LLC., the above-captioned debtor and debtor-in-

possession (the "Debtor") in the Appeal.1


1
    All capitalized terms that are not defined in this order shall have the meaning ascribed to them in the Objection.

                                                             1
        2.    I make this declaration in support of the objection (the “Objection”)

seeking an order disallowing and reducing/expunging CLAIM NUMBER 6 of AVAIL

1 LLC (“AVAIL”) seeking $3,561,871.25 (the “AVAIL Claim”).

                                Background.


        3.    On or about June 22, 2007, the Debtor entered into a construction loan

agreement (the “Loan Agreement”) with Hudson Valley Bank, N.A. in the amount of

$1,800,000.00 (the “Loan”) to build three (3) two-family homes. The Loan is secured

by the Properties.

        4.    A condition of the conversion of the construction loan into a permanent

mortgage was that the Properties be fully rented. The Properties were committed to

be fully rented prior to the Debtor obtaining of certificates of occupancy for the

Properties.

        5.    . Before the Debtor obtained certificates of occupancy, and in breach of

the Loan Agreement, the Lender disbursed the remaining $118,350.00 of the loan

proceeds to the contractor. The contractor then left the project without obtaining

certificates of occupancy. Without certificates of occupancy, the Debtor was unable

to rent the Properties and thereby generate the rental income required to repay the

Loan.

        6.    The Lender’s breach of the Loan Agreement thus rendered it legally,

and factually, impossible for the Debtor to repay the Loan. Subsequently, the Loan

was assigned to AVAIL 1, LLC. The Lender, as successor in interest, foreclosed on

the Properties and seeks permission to sell it.


                                           2
      7.     Contrary to well-established case law holding that a breach of contract

by a lender that impedes a borrower’s ability to repay a loan precludes a summary

judgment of foreclosure, the Bronx Supreme Court held that the aforementioned

breach by the Lender is not a defense to the foreclosure, granted summary

judgment of foreclosure and that the Debtor’s sole remedy lies in its breach of

contract action. The Debtor is appealing these decisions (the “Appeal”). The Notices

of Appeal are attached as exhibit to the Objection.

      8.     If the Debtor is successful in the Appeal, Avail will not be able to

foreclose on the Debtor and the Debtor will have no liability to Avail, certainly not

for the amount sought in the Avail Claim.

       I declare under penalty of perjury that, to the best of my knowledge, the

       foregoing is true and correct.

Dated: New York, New York
       September 16, 2019

                                              /s/Edward Paltzik,

                                              Edward Paltzik, Esq.




                                          3
“Exhibit D”
SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF THE BRONX
---------------------------------------------------------X
ACQUAFREDDA ENTERPRISES L.L.C.                                   Amended
                                                                 VERIFIED COMPLAINT
                                          Plaintiff,
                    -against-
                                                                 Index No.: 300162/2016


STERLING NATIONAL BANK and
VCF PARNERS 19 LLC
                                                Defendant.


---------------------------------------------------------X
        The plaintiff by its attorney, Michael Drezin, complaining of the defendant,
respectfully alleges upon information and belief that at all times hereinafter
mentioned:

1.        Hudson Valley Bank, NA (hereinafter Hudson Valley Bank) was a national

banking association with an office and place of business at 21 Scarsdale Road in Yonkers,

New York.

2.        The defendant, Sterling National Bank, (hereinafter Sterling Bank) was a national

banking association with an office at 400 Rella Boulevard Montebello, New York.

3.        Hudson Valley Bank did make a construction loan to plaintiff.

4.         From the proceeds of said loan, Hudson Valley Bank did directly pay plaintiff’s

general contractor even though the terms of the loan called for loan proceeds to paid to

the borrower.

5.        Consequently, plaintiff’s general contractor abandoned the job prior to obtaining

Certificates of Occupancy.

6.        Said direct payment to plaintiff’s contractor and the resulting abandonment of the

job lead to calamitous financial consequence for plaintiff including, but not limited to loss




                                                             1
of rental income, legal fees arising in bankruptcy court and elsewhere and repairs and

maintenance costs on their unfinished properties.

7.      Prior to the acts and omissions complained of Hudson Valley Bank and Sterling

Bank did merge.

8.      VFC Partners 19 LLC acquired plaintiff’s loan from Hudson Valley Bank.

9.      The acts and omissions herein complained of were those of Hudson Valley Bank

for which its successors in interest are legally responsible.

10.     The defendant VFC Partners LLC did not acquire plaintiffs mortgage note under

circumstance which would make it a holder in due course.

11.     By reason of the foregoing, plaintiff was caused to suffer legal injury and damage.

                                  AS AND FOR PLAINTIFF’S
                                SECOND CAUSE OF ACTION

12.     Repeats and realleges the prior allegations as if more particularly set forth below:

13.     The Office of the Comptroller of the Currency required Hudson Valley Bank to

materially reduce its commercial real estate exposure, and in press release, Hudson Valley

Bank acknowledged it may have been ineffective in managing its commercial real estate

portfolio.

14.     Plaintiff was induced to borrow construction funds from the Hudson

Valley Bank by representations made that it was capable of making and servicing

loans of the kind.

15.     The representations made which induced plaintiff to secure a construction loan

from Hudson Valley Bank were made with a reckless disregard as to their truth or falsity.

16.     At the time said representations were made, defendant knew them to be

made with a reckless disregard for their truth or falsity.




                                               2
17.     Defendant made the representations it did to secure from plaintiff the business it

did, and did so with a reckless disregard as to whether plaintiff would be deceived by said

representations.

18.     Defendant made the representations made with a reckless disregard as to its ability

to service the loan it induced plaintiff to take.

19.     When defendant made its representations to plaintiff which induced plaintiff to

borrow the funds it did, plaintiff did not know they were made with a reckless disregard

as to its truth or falsity, and believed them to be true.

20.     Plaintiff relied upon defendant's representations and was thereby induced to

borrow the funds it did.

21.     Plaintiff would not have borrowed the funds it did from Hudson Valley Bank if it

knew the representations which induced it to do so made with a reckless disregard as to

whether they were true or false.

22.     Plaintiffs have thus sustained legal injury and damage.

23.     The factual predicate herein alleged gives rise to an award of punitive damages.

        WHEREFORE, plaintiff demand a judgment against the defendants jointly and/or

severally on the first cause of action as might be determined by the trier of facts, on the

second cause of action against Sterling National Bank in such compensatory sum as might

be determined by the trier of facts and in such punitive sum as may be




                                               3
determined by the trier of fact, together with the costs and disbursements of this action

and such other and further relief as to this court may seem just and proper.


   Dated: The Bronx, New York
          September       2016


                                              ____________________________
                                              Michael Drezin
                                              Attorney for the Plaintiff
                                              Acquafredda Enterprises LLC
                                              1978 Williamsbridge Road
                                              Bronx, New York
                                              Tel: (718) 823-7211




       acquafreddacomplaintseptember142016




                                             4
“Exhibit E”




     
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
In re
                                                                  Chapter 11
ACQUAFREDDA ENTERPRISES, LLC,


                                    Debtor.                       Case No. 18-12419-shl
------------------------------------------------------------X


         ORDER GRANTING DEBTOR’S OBJECTION SEEKNG TO DISALLOW
         AND REDUCE/EXPUNGE CLAIM NUMBER 6 OF AVAIL 1 LLC (“AVAIL
              CLAIM”) AS THE DEBTOR HAS LIMITED/NO LIABILITY.


           Upon the objection (the “Objection”)1 filed by ACQUAFREDDA ENTERPRISES,

LLC, the above-captioned debtor and debtor-in-possession (the "Debtor"), for an order

disallowing and reducing CLAIM NUMBER 6 of AVAIL 1 LLC (“AVAIL”) pursuant to

§502 of title 11, United States Code (the “Bankruptcy Code”) and Rule 3007 of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), all as more fully

described in the Objection; and due and proper notice of the Objection having been

provided to (i) the United States Trustee; (ii) AVAIL ; and (iii) all entities which filed

a notice of appearance in the Debtor’s case; and a hearing being held on the Objection

on October 23, 2019; and it appearing that no other or further notice need be

provided; and the Court having found and determined that the relief sought in the

Objection is in the best interests of the Debtor, its estate, creditors, and all parties in

interest; and that the legal and factual bases set forth in the Objection establish just



1 All   capitalized terms that are not defined in this order shall have the meaning ascribed to them in
cause for the relief granted herein, and after due deliberation and sufficient cause

appearing therefore; it is hereby

       ORDERED, that the relief requested in the Objection is granted to the extent

provided herein; and it is further

       ORDERED, that pursuant to section 502(b) of the Bankruptcy Code, the

Rejection Claim is disallowed and reduced/expunged with prejudice; and it is further

       ORDERED, that this Court shall retain jurisdiction to hear and determine all

matters arising from or related to this Order.

Dated: New York, New York
October x, 2019




                                      United States Bankruptcy Judge




the Objection.
